Citation Nr: 0816212	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of left knee injury, post operative with chronic pain and 
chondromalacia, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1994.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2005 rating decision, the RO proposed to reduce the 
veteran's disability rating for her left knee disability to 
10 percent because there was no evidence of dislocation or 
subluxation during previous VA examinations.  See May 2005 RO 
rating decision.  The veteran was notified of this proposed 
reduction in a May 2005 letter, and in an August 2005 rating 
decision, the RO officially reduced the veteran's disability 
rating for her left knee disability to 10 percent, effective 
November 1, 2005.  In June and July 2005 treatment reports 
from the Blue Ridge Bone and Joint Clinic, there was evidence 
of subluxation of the patella and persistent patellar 
malalignment of the left knee.  Accordingly, the Board finds 
that another VA examination is needed in order to determine 
the current degree of severity of the veteran's service-
connected left knee disability.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected left 
knee disability. The claims folder must 
be made available to and reviewed by 
the examiner.

All indicated studies, including range 
of motion studies in degrees, should be 
performed.
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain. To 
the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
knee. The examiner should also 
determine if the knee locks and if so 
the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner. If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups. If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

2. The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
3. Then, the RO or the AMC should 
readjudicate the appellant's claim. If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, a supplemental statement 
of the case should be issued, and the 
appellant and her representative should 
be afforded the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



